MOORE, J.
Appellee seeks the dismissal of this appeal on the ground that the judgment rendered in this cause is not ap^-pc-aled from-, -but that the appeal is only from so much of the judgment as concerns the defendant, who is the appellant here, to pay the -costs, which portion of the judlgment it is contended, may net be separately appealed from.
We do not so understand either the motion of appeal or the order thereon.
The former specifically states “That defendant desires to sus-pensively appeal from said judgment;” the date of the rendition and signing being given; and the latter orders a suspensive appeal *61from said judgment, fixing tbe-amount of the appeal bond in an amount sufficient to bring up tihe whole case for review.
November 14th, 1904.
The motion for appeal, it is true, avers that the error in the judgment consists in the fact that the defendant was condemned to pay the costs. This averment, however, is to 'be construed rather as an assignment of errors -than as limiting the appeal to a portion of the judgment only.
The motion to dismiss is denied.